Citation Nr: 0928238	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  07-31 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for service connection for bilateral sensorineural 
hearing loss.

2.  Service connection for bilateral sensorineural hearing 
loss.

3.  Service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Hartford, Connecticut which, in 
pertinent part, declined to reopen the Veteran's claim for 
service connection for defective hearing because no new and 
material evidence was received and denied service connection 
for tinnitus.  In a Statement of Case (SOC) that was issued 
during the course of this appeal, the RO reopened the 
Veteran's claim for his hearing loss, but denied it on the 
merits.  

The Board notes that the Veteran initially noticed his 
disagreement with the rating that was assigned for his 
posttraumatic stress disorder (PTSD) as well as the denial of 
service connection for his hearing loss and tinnitus.  
Subsequently an increased rating of 50 percent was assigned.  
While the Veteran checked the box on his VA Form 9 that 
indicated that he wanted to appeal all of these issues, he 
also wrote on the form that he was appealing only the issues 
of service connection for hearing loss and tinnitus.  
Furthermore, the arguments submitted by the Veteran and his 
representative pertained only to the Veteran's claims for 
hearing loss and tinnitus.  Thus, the Board finds that the 
only issues now on appeal are the Veteran's claims pertaining 
to his hearing loss and tinnitus.

As previously indicated, the Veteran's claim for service 
connection for hearing loss was previously denied.  Board has 
a legal duty to address the "new and material evidence" 
requirement set forth in 38 C.F.R. § 3.156(a) regardless of 
the actions of the RO.  The Board is statutorily bound not to 
consider the merits of the case unless new and material 
evidence is received.  38 U.S.C.A. §§ 5108, 7104(b).  See 
also, e.g., McGinnis v. Brown, 4 Vet. App. 239, 244 (1993), 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

The Veteran testified at a February 2007 hearing before a 
decision review officer (DRO) in connection with this claim 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for defective 
hearing was previously denied by the RO in Boston, 
Massachusetts in September 1953.  Evidence considered at that 
time included the Veteran's service treatment records and DD-
214.  Service connection was denied because there was no 
evidence of a hearing loss disability.  The Veteran's 
separation examination showed normal hearing.  The Veteran 
was notified of this decision and his appellate rights, but 
did not perfect a timely appeal.

2.  The evidence received since the September 1953 decision 
related to an unestablished fact and raised a reasonable 
possibility of substantiating the claim of service connection 
for hearing loss.

3.  The Veteran's hearing loss is not shown to be related to 
his military service.  Hearing loss was not shown to be 
present until many years after the Veteran's service.  

4.  The Veteran's tinnitus is not shown to be related to his 
military service.  Tinnitus was not shown to be present until 
many years after the Veteran's service.  




CONCLUSIONS OF LAW

1.  The Boston RO's rating decision in September 1953 denying 
service connection for defective hearing is final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
20.302, 20.1103 (2008). 
 
2.  New and material evidence was received to reopen the 
claim of service connection for hearing loss. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008). 
 
3.  Hearing loss is not due to disease or injury that was 
incurred in or aggravated by active service and sensorineural 
hearing loss may not be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2008). 

4.  Tinnitus is not due to disease or injury that was 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant' s possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the effective 
date of the regulation. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id at 486. 

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court 
held that, if a claimant seeks to reopen a claim that was 
previously denied, VA must notify the claimant of the 
evidence and information that is necessary to reopen the 
claim as well as the evidence and information necessary to 
establish the underlying claim for the benefit sought.  The 
notification letter must describe what evidence would be 
sufficient to substantiate the element or elements required 
to establish service connection that were found insufficient 
in the prior denial.

In this case, the above requirements were satisfied.  In 
January 2006, prior to the issuance of the rating decision 
that is appealed herein, the RO sent the Veteran a letter 
that notified him of VA's duty to assist him in 
substantiating his claims under the VCAA and the effect of 
this duty upon his claims.  This letter also informed the 
Veteran of the reason for the prior denial of his claim for 
service connection for defective hearing, adequately 
explained the new and material evidence standard for 
reopening this claim, and notified the Veteran of what the 
evidence needed to show in order to establish service 
connection for a claimed disability.  In March 2006, the RO 
sent the Veteran a letter that explained the manner in which 
VA assigns disability ratings and effective dates.  The Board 
therefore concludes that appropriate notice was given to the 
Veteran in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record evidence including the 
Veteran's DD-214, service treatment records, VA audiology 
records, private medical records, statements from medical 
providers that were submitted by the Veteran, the Veteran's 
written statements, and a transcript of his hearing 
testimony.  The Veteran was afforded a VA examination in this 
case.  The Veteran did not identify any other evidence that 
was relevant to his claim.  The Board therefore finds that VA 
satisfied its duty to assist the Veteran.   

II. New and Material Evidence

In a September 1953 decision the RO in Boston, Massachusetts 
denied service connection for the Veteran's defective hearing 
because the Veteran's separation examination was negative for 
any disease or injury and there was no clinical evidence of 
any pertinent pathology.  Defective hearing was not shown by 
the evidence of record.  The evidence considered at that time 
included the Veteran's DD-214 and service treatment records.  
The Veteran did not timely file a notice of disagreement with 
this decision, which then became final.  The Board must first 
ascertain in this case whether new and material evidence has 
been received.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an un-established fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received since the September 1953 decision included 
the Veteran's written statements and testimony regarding his 
hearing loss, private audiological records showing bilateral 
high frequency sensorineural hearing loss, and letters from 
the Veteran's private audiologist that relate his hearing 
loss to noise exposure including artillery noise.  This 
evidence is new because it is was not of record at the time 
of the prior denial of the Veteran's claim.  It is material, 
because it raises a reasonable possibility of substantiating 
the Veteran's claim that he currently experiences hearing 
loss that is related to his exposure to military noise.  

Having reopened the Veteran's claim for service connection 
for his hearing loss, final adjudication is warranted.  
Insofar as the RO reopened the Veteran's claim and considered 
it on the merits in the August 2007 SOC, the Veteran will not 
be prejudiced by final adjudication at this time.  

III.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for some chronic diseases, such as sensorineural hearing 
loss, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a disability, a 
Veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran contends that he has hearing loss and tinnitus 
that are related to his military service, specifically, to 
his exposure to artillery noise during his service.  

The Veteran's DD-214 shows that he attended artillery school, 
his most significant duty assignment was as a reconnaissance 
survey officer, and that he received the Korean Service Medal 
and the United Nations Service Medal.  

The Veteran's service treatment records do not show 
complaints of, or treatment for, hearing loss or tinnitus.  
No hearing defects were noted on the report of the Veteran's 
separation examination in July 1953.  Box 71 shows 
audiometric evaluation values of "0" for each frequency 
tested for both ears.   

In an undated statement that was received by VA in February 
2006, the Veteran contended that he was ordered to stand by 
Howitzers while they were fired at Fort Sill, Oklahoma and 
that he was not allowed to cover his ears.  The Veteran also 
reported that later, while in Korea, he was required to stand 
by guns as they fired to check the settings on the guns.  In 
a statement dated in August 2007, the Veteran reiterated that 
he was required to stand next to guns while serving as a 
Field Artillery Safety Officer at Fort Sill and that he was 
not provided ear protection while serving this duty.  He also 
claimed that during his Korean War service, he was exposed to 
the noise from explosions.  He concluded that this caused his 
hearing loss and tinnitus.  The Veteran's testimony at the 
February 2007 hearing was generally consistent with the above 
statements.

Private audiology treatment records show that in 1991 the 
Veteran reported that he experienced tinnitus and ear pain 
since an automobile accident.  His hearing was assessed as 
within normal limits to 3000 Hertz, with bilateral 
sensorineural hearing loss at higher frequencies.  The 
Veteran was next evaluated by his private audiologist in 
November 2000, at which time he reported that he was not 
experiencing any tinnitus or ear pain.  He was assessed as 
having mild to severe sensorineural hearing loss at 
frequencies higher than 3000 Hertz.  In March 2004, the 
Veteran again denied experiencing tinnitus.  The Veteran was 
assessed at that time as having bilateral high frequency 
sensorineural hearing loss that sloped from normal at 2000 
Hertz in the left ear and 3000 Hertz in the right ear to 
profound hearing loss at higher frequencies.  The Veteran's 
hearing was reassessed by his private audiologist in December 
2005, at which time his he was assessed as having bilateral 
precipitously sloping profound hearing loss at frequencies 
higher than 2000 Hertz.  

VA treatment records show that the Veteran was assessed in 
March 2006 as having normal hearing in each ear to 3000 Hertz 
and sensorineural hearing loss at higher frequencies that 
sloped from moderate to severe/profound.  He also reported 
experiencing tinnitus which he described as a rushing sound.  

The Veteran provided two letters from his private audiologist 
that related his hearing loss to noise exposure.  In the 
first letter, dated in December 2005, the Veteran's 
audiologist reported that his high frequency hearing loss had 
steadily progressed over time.  She opined that the threshold 
configuration was indicative of noise exposure, and opined 
that it was "highly probable" that the artillery noise that 
the Veteran experienced during his service contributed to his 
hearing loss.  This letter also noted that the Veteran was 
not experiencing tinnitus at that time.  In January 2007, the 
same audiologist wrote a second letter in which she indicated 
that she was unable to correlate the Veteran's hearing loss 
to his military service.  She wrote that she reviewed the 
Veteran's service treatment records which he had provided to 
her and did not find a record of a hearing evaluation 
performed during the Veteran's separation examination.  She 
opined that, without this information, she was unable to 
relate the Veteran's hearing loss to his military service.  
However, she opined that the configuration of the Veteran's 
hearing loss was consistent with hearing loss caused by 
exposure to noise.

The Veteran was provided a VA audiological evaluation in June 
2007.  At that time, the Veteran reported hearing loss for 
the last 52 years.  He also reported a constant noise in both 
ears that was neither a ringing nor a rushing sound.  He told 
the VA examiner that he was exposed to artillery noise in the 
military including standing next to rifles while they were 
fired.  He denied exposure to noise after service.  Pure tone 
testing showed hearing within normal limits through 3000 
Hertz in the right ear with a moderate to profound 
sensorineural hearing loss thereafter and hearing within 
normal limits through 2000 Hertz in the left ear with a 
moderate to profound sensorineural hearing loss thereafter.  
After reviewing the claims file, the examiner opined that, 
insofar as the Veteran's separation examination showed 
hearing that was normal in both ears, it was unlikely that 
his hearing loss and tinnitus were related to his military 
service.    

	A.  Hearing Loss

The evidence does not establish that the Veteran's hearing 
loss is related to his military service.  

The evidence does not show any evidence of hearing loss until 
many years after service.  While the Veteran told the VA 
examiner that he experienced hearing loss for the last 52 
years, the first audiological evaluation showing any evidence 
of hearing loss took place in 1991, approximately 38 years 
after the Veteran's service.  The private treatment record 
pertaining to that evaluation indicates that the Veteran then 
sought treatment because he was in a car accident and 
subsequently experienced ear pain and tinnitus.  The record 
does not indicate that the Veteran then reported a long 
history of hearing loss.  The Board notes that a lengthy 
lapse of time between discharge from service and any medical 
diagnosis of, or treatment for, a claimed disability is a 
factor that weighs against any claim for service connection.  
See Maxson v. West, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After examining the Veteran and reviewing the claims file, 
which included the Veteran's service treatment records and 
separation examination, private audiological treatment 
records, and VA audiological treatment records, a VA examiner 
opined that the Veteran's hearing loss was not likely related 
to his military service.  The Board finds that the VA 
examiner's opinion in this regard is more probative than the 
opinion expressed by the Veteran's private audiologist in her 
December 2005 letter.  

When formulating her opinion, the VA examiner first reviewed 
all of the evidence in the claims file, including Veteran's 
service treatment records and separation examination.  In 
contrast, there is no indication that the Veteran's private 
audiologist did so prior to preparing her December 2005 
letter.  While VA may not discount a private medical opinion 
merely because a private health care provider did not review 
the claims file, the Board may examine the factual foundation 
of a private medical opinion, including whether the private 
health care provider had access to relevant information of 
record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 
(2008). 
In this regard, it is notable that in a second letter dated 
in January 2007 the same private audiologist opined that, 
after reviewing military treatment records that were provided 
to her by the Veteran, she was "unable to correlate [the 
Veteran's] hearing loss with [his] time served in the U.S. 
Army."  Rather, she was able only to opine that the 
Veteran's hearing loss was generally consistent with noise 
exposure.  This second, equivocal opinion undercuts the 
probative value of this audiologist's prior opinion that the 
Veteran's exposure to artillery noise probably contributed to 
his hearing loss.  

Moreover, the private audiologist specifically noted in her 
January 2007 letter that a review of the Veteran's hearing 
evaluation at his separation examination was of critical 
value in determining whether the Veteran's hearing loss was 
related to his military service; she opined that, without it, 
she could not relate the Veteran's hearing loss to his 
service.  The VA examiner specifically considered the results 
of this evaluation, which showed normal hearing at all 
frequencies, prior to forming her opinion that the Veteran's 
hearing loss was most likely unrelated to his military 
service.  While the private audiologist indicated that the 
Veteran provided her with various service treatment records 
including a separation examination prior to January 2007, 
these were apparently incomplete insofar as the private 
audiologist found no record of a hearing evaluation conducted 
at the Veteran's separation examination. 

Additionally, the Veteran's own opinion that his current 
hearing loss was caused by exposure to military noise is not 
probative.  While he is competent to report symptoms that are 
observable by a lay person, such as his decreased ability to 
hear, there is no evidence that he has the specialized 
training or credentials that are necessary in order to offer 
an expert opinion as to the probable etiology of his hearing 
loss.  See, e.g. Wallin v. West, 11 Vet. App. 509, 514 
(1998).  See also, e.g., Espiritu v. Derwinski,  2 Vet. App. 
492, 494-495 (1992).

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, service connection for 
hearing loss is denied.

	B.  Tinnitus

Likewise, the evidence does not show that the Veteran's 
tinnitus is related to the Veteran's military service.  

The Veteran does not indicate when his tinnitus began.  
However, his private audiological treatment records show that 
he experienced some tinnitus in 1991 after a car accident, 
which apparently resolved.  Thereafter, he denied 
experiencing tinnitus at his hearing evaluations in 2000 
through 2005.  The December 2005 letter from the Veteran's 
private audiologist noted that the Veteran reported no 
tinnitus.  The Veteran first reported experiencing tinnitus 
to a VA audiologist in or around March 2006.  This is more 
than 50 years after his service.  This strongly weighs 
against the Veteran's claim that tinnitus is due to a disease 
or injury that occurred during his service.  Se, e.g., 
Maxson, supra at 1333. 

Additionally, the VA audiologist who performed the June 2007 
examination determined that it was unlikely that the 
Veteran's tinnitus was related to his military service.  This 
is the only medical opinion concerning the etiology of the 
Veteran's claimed tinnitus that is of record.  The Veteran's 
private audiologist did not address his claimed tinnitus, 
other than to indicate that it was not reported as of 
December 2005.  The only evidence of a nexus between the 
Veteran's tinnitus and his military service is his own 
opinion that he has tinnitus as a result of exposure to 
artillery noise.  As previously discussed, while the Veteran 
is competent to describe his observable symptoms, he is not 
qualified to offer an expert opinion concerning the etiology 
of his claimed tinnitus. See, e.g., Espiritu 2 Vet. App. at 
494-495.

The benefit of the doubt doctrine was considered.  However, 
the preponderance of the evidence is against the Veteran's 
claim.  See Gilbert, 1 Vet. App. at 55.  Hence service 
connection for tinnitus is denied.


ORDER

Insofar as new and material evidence was received, the 
Veteran's claim for service connection for bilateral 
sensorineural hearing loss is considered reopened.  The 
appeal is allowed to this extent.

Service connection for bilateral sensorineural hearing loss 
is denied.

Service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


